872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lester Wayne JONES, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Department of Corrections,Respondent-Appellee.
No. 88-7736.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1989.Decided March 22, 1989.

Lester Wayne Jones, appellant pro se.
Richard Bain Smith, Office of the Attorney General of Virginia, for appellee.
Before PHILLIPS, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Lester Wayne Jones seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Jones v. Murray, C/A No. 88-295-N (E.D.Va. July 25, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.